UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-2397


GOPAL PYAKUREL; LEKH KUMARI PYAKUREL,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 16, 2009                   Decided:   August 19, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Khaghendra Gharti-Chhetry, CHHETRY & ASSOCIATES, P.C., New York,
New York, for Petitioners.       Tony West, Assistant Attorney
General, Ernesto H. Molina, Jr., Assistant Director, Anthony P.
Nicastro, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gopal    Pyakurel       and    his    wife,      Lekh   Kumari       Pyakurel,

petition for review an order of the Board of Immigration Appeals

(“Board”) denying their motion to reopen and reconsider.                                    We

deny the petition for review.

            This court reviews the Board’s denial of a motion to

reopen and reconsider with extreme deference and only for abuse

of discretion.       8 C.F.R. § 1003.2(a) (2009); Barry v. Gonzales,

445 F.3d 741, 744 (4th Cir. 2006); Jean v. Gonzales, 435 F.3d

475, 481 (4th Cir. 2006); Stewart v. INS, 181 F.3d 587, 595 (4th

Cir. 1999).       The Board’s broad discretion will be reversed only

if its decision “lacked a rational explanation, departed from

established       policies,    or    rested       on    an   impermissible           basis.”

Jean, 435 F.3d at 483 (internal quotation marks and citations

omitted).

            A motion for reconsideration asserts that the Board

made an error in its earlier decision, Jean, 435 F.3d at 482-83,

and   requires     the   movant      to    specify       that     error.         8    C.F.R.

§ 1003.2(b)(1) (2009); In re Cerna, 20 I. & N. Dec. 399, 402

(B.I.A. 1991) (noting that a motion to reconsider questions a

decision    for    alleged    errors       in    appraising       the    facts       and   the

law).      “To be within a mile of being granted, a motion for

reconsideration       has     to    give    the        tribunal     to    which       it   is

addressed a reason for changing its mind.”                        Ahmed v. Ashcroft,

                                            2
388 F.3d 247, 249 (7th Cir. 2004).                     Motions that simply repeat

contentions that have already been rejected are insufficient to

convince the Board to reconsider a previous decision.                       Id.

              This court will reverse the Board’s denial of a motion

to   reopen    only   if     the    denial       is    “arbitrary,   capricious,       or

contrary to law.”       Barry, 445 F.3d at 745.

              We find no abuse of discretion with the Board’s denial

of the Petitioners’ motion.              They failed to note any error of

law or fact with the earlier decision and they failed to provide

evidence that addressed the issues raised in the immigration

judge’s order denying relief.

              Accordingly,     we    deny        the   petition   for     review.      We

dispense      with    oral    argument       because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                             3